Title: To Thomas Jefferson from Robert R. Livingston, 4 April 1783
From: Livingston, Robert R.
To: Jefferson, Thomas


        
          Sir
          Philadelphia 4th. April. 1783.
        
        I have the honor to inform you by the direction of Congress in answer to your Letter of the 13th. March “that they consider the object of your appointment as so far advanced, as to render it unnecessary for you to pursue your Voyage; And that Congress are well satisfied with the readiness you have shewn in undertaking a Service which from the present situation of Affairs they apprehend can be dispensed with.”
        I have caused your Account to be settled to the first of April, and hope to be able to send you the warrant for the amount tomorrow.  If you please I will apply for such farther sum as you may think proper to charge for the time that may be necessary to carry you home, as I think that within the Spirit of the Resolution of Congress I have the honor to be, Sir, with great Respect & Esteem your most obedt humble servt,
        
          Robt. R. Livingston
        
      